EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 line 30:
	Insert “main” before “mechanical defeater assembly”
Claim 1 line 42:  
	Insert “main” between the words “said” and metal” 
Claim 1 line 43: 
	Delete “an” and insert “the”
Claim 1 line 44: 
	Insert “main” between “second” and “mechanical” 

Authorization for this examiner’s amendment (below) was given in an interview with Robert Mckellar on  February 28 2022. 

The application has been amended as follows: 
Claim 2 line 2: 
	Delete “ 1/4 turn” . 

	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim1, References of record, such as US 388229 teach a two-handle lock system, there are no disclosures of the enclosures as recited in claim 1. Other references, such as US 1051918 also do not teach two enclosures — the two doors are for a singular enclosure. Other references, such as US 1183902, US 1212993, US 1702385, US 1716169, US 1790130, US 1896745, US 1936818 teach cabinets with separate enclosures (forming at least two cabinets), each enclosure having a door and often a handle. However, they do not teach both a push-pull cable and rod as recited in claim 1, as well as the other limitations regarding the defeater assemblies. Examiner could not find any reason to combine or modify references without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675